UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 03/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Large Cap Equity Fund Dreyfus Large Cap Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund March 31, 2017 (Unaudited) Common Stocks - 99.2% Shares Value ($) Banks - 4.3% Bank of America 442,390 10,435,980 Citizens Financial Group 159,150 5,498,633 Wells Fargo & Co. 121,640 6,770,482 Capital Goods - 8.5% 3M 29,791 5,699,912 Eaton 97,330 7,217,020 General Electric 164,850 4,912,530 Honeywell International 67,071 8,375,156 Illinois Tool Works 70,576 a 9,349,203 Ingersoll-Rand 108,300 8,806,956 Consumer Durables & Apparel - 1.1% NIKE, Cl. B 106,386 Consumer Services - 2.0% Panera Bread, Cl. A 23,436 a,b 6,137,185 Yum! Brands 71,450 4,565,655 Diversified Financials - 8.2% Ally Financial 345,840 7,030,927 Charles Schwab 210,710 8,599,075 Intercontinental Exchange 123,140 7,372,392 Invesco 237,156 7,264,088 Synchrony Financial 183,310 6,287,533 Voya Financial 171,100 6,494,956 Energy - 8.4% Chevron 44,659 4,795,037 Exxon Mobil 52,490 4,304,705 Halliburton 69,890 3,439,287 Nabors Industries 471,910 6,167,864 Pioneer Natural Resources 17,712 3,298,506 Schlumberger 86,840 6,782,204 Targa Resources 67,950 4,070,205 Tesoro 74,610 6,047,887 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.2% (continued) Shares Value ($) Energy - 8.4% (continued) Valero Energy 79,260 5,254,145 Food & Staples Retailing - 1.2% Costco Wholesale 38,527 Food, Beverage & Tobacco - 5.8% Constellation Brands, Cl. A 39,731 6,439,203 Mondelez International, Cl. A 124,400 5,359,152 Monster Beverage 119,967 b 5,538,876 PepsiCo 56,170 6,283,176 Philip Morris International 58,486 6,603,069 Health Care Equipment & Services - 4.7% Abbott Laboratories 163,210 7,248,156 UnitedHealth Group 54,293 8,904,595 Universal Health Services, Cl. B 30,822 3,835,798 Zimmer Biomet Holdings 37,123 4,533,090 Household & Personal Products - 1.5% Procter & Gamble 88,365 Insurance - 1.4% Hartford Financial Services Group 157,420 Materials - 3.4% Celanese, Ser. A 73,090 6,567,137 Dow Chemical 101,260 6,434,060 Nucor 77,960 4,655,771 Media - 4.3% Comcast, Cl. A 157,800 5,931,702 Time Warner 33,030 3,227,361 Twenty-First Century Fox, Cl. A 216,200 7,002,718 Walt Disney 54,724 6,205,154 Pharmaceuticals, Biotechnology & Life Sciences - 9.1% Agilent Technologies 69,510 3,674,994 Alexion Pharmaceuticals 34,541 b 4,187,751 Allergan 25,819 6,168,675 BioMarin Pharmaceutical 29,303 b 2,572,217 Bristol-Myers Squibb 68,310 3,714,698 Celgene 36,003 b 4,479,853 Eli Lilly & Co. 71,620 6,023,958 Common Stocks - 99.2% (continued) Shares Value ($) Pharmaceuticals, Biotechnology & Life Sciences - 9.1% (continued) Incyte 31,225 b 4,173,846 Merck & Co. 97,650 6,204,681 Pfizer 124,820 4,270,092 TESARO 13,050 b 2,008,004 Real Estate - 1.4% American Tower 41,421 c 5,034,308 Empire State Realty Trust, Cl. A 122,670 c 2,531,909 Retailing - 4.3% Amazon.com 16,979 b 15,052,563 Home Depot 51,300 7,532,379 Semiconductors & Semiconductor Equipment - 8.9% Broadcom 53,796 11,779,172 Micron Technology 433,060 b 12,515,434 NVIDIA 91,829 10,002,933 QUALCOMM 94,800 5,435,832 Taiwan Semiconductor Manufacturing, ADR 213,440 7,009,370 Software & Services - 13.6% Accenture, Cl. A 59,973 7,189,563 Adobe Systems 65,683 b 8,547,329 Alphabet, Cl. A 18,948 b 16,064,114 Electronic Arts 95,650 b 8,562,588 Facebook, Cl. A 85,107 b 12,089,449 Microsoft 46,770 3,080,272 salesforce.com 51,890 b 4,280,406 Splunk 45,480 b 2,832,949 Visa, Cl. A 96,010 8,532,409 Technology Hardware & Equipment - 1.8% Apple 65,510 Telecommunication Services - 2.0% AT&T 191,650 7,963,057 Verizon Communications 45,710 2,228,363 Transportation - 1.4% CSX 152,460 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.2% (continued) Shares Value ($) Utilities - 1.9% Dominion Resources 58,920 4,570,424 Exelon 142,820 5,138,664 Total Common Stocks (cost $389,178,825) Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $4,333,029) 4,333,029 d Investment of Cash Collateral for Securities Loaned - 1.1% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $5,984,995) 5,984,995 d Total Investments (cost $399,496,849) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $14,245,170 and the value of the collateral held by the fund was $14,415,817, consisting of cash collateral of $5,984,995 and U.S. Government & Agency securities valued at $8,430,822. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.6 Pharmaceuticals, Biotechnology & Life Sciences 9.1 Semiconductors & Semiconductor Equipment 8.9 Capital Goods 8.5 Energy 8.4 Diversified Financials 8.2 Food, Beverage & Tobacco 5.8 Health Care Equipment & Services 4.7 Banks 4.3 Retailing 4.3 Media 4.3 Materials 3.4 Consumer Services 2.0 Telecommunication Services 2.0 Money Market Investments 1.9 Utilities 1.9 Technology Hardware & Equipment 1.8 Household & Personal Products 1.5 Insurance 1.4 Real Estate 1.4 Transportation 1.4 Food & Staples Retailing 1.2 Consumer Durables & Apparel 1.1 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 500,814,694 - - Equity Securities— Foreign Common Stocks † 18,788,542 - - Registered Investment Companies 10,318,024 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2017, accumulated net unrealized appreciation on investments was $130,424,411 consisting of $133,348,076 gross unrealized appreciation and $2,923,665 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund March 31, 2017 (Unaudited) Common Stocks - 99.0% Shares Value ($) Capital Goods - 10.7% 3M 3,651 698,546 Boeing 3,598 636,342 Honeywell International 5,191 648,200 Illinois Tool Works 5,726 758,523 Ingersoll-Rand 11,210 911,597 Lockheed Martin 1,782 476,863 Roper Technologies 2,484 a 512,921 Consumer Durables & Apparel - 1.7% NIKE, Cl. B 13,070 Consumer Services - 3.7% Panera Bread, Cl. A 2,315 a,b 606,229 Starbucks 8,338 486,856 Yum! Brands 8,063 515,226 Diversified Financials - 2.8% Charles Schwab 14,817 604,682 Intercontinental Exchange 5,135 307,432 Invesco 9,694 296,927 Energy - 1.3% Anadarko Petroleum 5,352 331,824 Nabors Industries 17,450 228,072 Food & Staples Retailing - 1.8% Costco Wholesale 4,636 Food, Beverage & Tobacco - 7.7% Altria Group 6,916 493,941 Constellation Brands, Cl. A 4,293 695,767 Mondelez International, Cl. A 7,680 330,854 Monster Beverage 9,879 b 456,113 PepsiCo 6,423 718,477 Philip Morris International 5,556 627,272 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.0% (continued) Shares Value ($) Health Care Equipment & Services - 4.1% Abbott Laboratories 5,080 225,603 Hill-Rom Holdings 6,290 444,074 UnitedHealth Group 2,759 452,504 Wright Medical Group 10,750 b 334,540 Zimmer Biomet Holdings 2,801 342,030 Materials - 3.7% Celanese, Ser. A 5,877 528,048 Dow Chemical 8,538 542,505 Nucor 8,716 520,520 Media - 5.3% Comcast, Cl. A 18,788 706,241 Twenty-First Century Fox, Cl. A 19,010 615,734 Walt Disney 8,562 970,845 Pharmaceuticals, Biotechnology & Life Sciences - 10.9% Agilent Technologies 5,904 312,145 Alexion Pharmaceuticals 1,522 b 184,527 Allergan 2,120 506,510 Amgen 2,132 349,797 Biogen 1,070 b 292,559 BioMarin Pharmaceutical 3,286 b 288,445 Bristol-Myers Squibb 8,864 482,024 Celgene 3,803 b 473,207 Clovis Oncology 2,140 a,b 136,254 Eli Lilly & Co. 6,222 523,332 Gilead Sciences 4,999 339,532 Incyte 2,640 b 352,889 Merck & Co. 4,402 279,703 TESARO 1,206 a,b 185,567 Real Estate - .7% Kimco Realty 13,861 c Retailing - 8.6% Advance Auto Parts 3,969 588,444 Amazon.com 2,182 b 1,934,430 Lowe's 8,024 659,653 Priceline Group 100 b 177,997 Common Stocks - 99.0% (continued) Shares Value ($) Retailing - 8.6% (continued) The TJX Companies 4,472 353,646 Semiconductors & Semiconductor Equipment - 8.8% Broadcom 4,457 975,905 Lam Research 2,800 359,408 Micron Technology 38,969 b 1,126,204 NVIDIA 8,768 955,098 Taiwan Semiconductor Manufacturing, ADR 11,744 385,673 Software & Services - 19.8% Accenture, Cl. A 5,517 661,378 Adobe Systems 5,732 b 745,905 Alphabet, Cl. A 2,681 b 2,272,952 Electronic Arts 7,840 b 701,837 Facebook, Cl. A 10,440 b 1,483,002 Microsoft 12,536 825,621 salesforce.com 4,630 b 381,929 Splunk 8,550 b 532,580 Visa, Cl. A 10,866 965,661 Technology Hardware & Equipment - 6.2% Apple 18,757 Telecommunication Services - 1.2% AT&T 6,922 287,609 Verizon Communications 4,580 223,275 Total Common Stocks (cost $28,566,656) Other Investment - .7% Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $289,680) 289,680 d STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned - 2.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $1,136,949) 1,136,949 d Total Investments (cost $29,993,285) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt a Security, or portion thereof, on loan. At March 31, 2017, the value of the fund’s securities on loan was $1,120,521 and the value of the collateral held by the fund was $1,136,949. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 19.8 Pharmaceuticals, Biotechnology & Life Sciences 10.9 Capital Goods 10.7 Semiconductors & Semiconductor Equipment 8.8 Retailing 8.6 Food, Beverage & Tobacco 7.7 Technology Hardware & Equipment 6.2 Media 5.3 Health Care Equipment & Services 4.1 Consumer Services 3.7 Materials 3.7 Money Market Investments 3.3 Diversified Financials 2.8 Food & Staples Retailing 1.8 Consumer Durables & Apparel 1.7 Energy 1.3 Telecommunication Services 1.2 Real Estate .7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund March 31, 2017 (Unaudited) The following is a summary of the inputs used as of March 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 41,475,051 - - Equity Securities— Foreign Common Stocks † 1,361,578 - - Registered Investment Companies 1,426,629 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At March 31, 2017, accumulated net unrealized appreciation on investments was $14,269,974, consisting of $14,427,612 gross unrealized appreciation and $157,638 gross unrealized depreciation. At March 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J.
